Citation Nr: 1341183	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  12-15 639	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

2.  Entitlement to a rating in excess of 10 percent for status post hyperextension of the left thumb with degenerative changes.  


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an July 2011 rating decision issued by the Manila, Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

In May 2012, the Veteran filed a written statement withdrawing his claims of entitlement to a rating in excess of 30 percent for bronchial asthma and a rating in excess of 10 percent for status post hyperextension of the left thumb with degenerative changes.  


CONCLUSION OF LAW

The criteria are met for the withdrawal of the substantive appeal by the Veteran as to the claims of entitlement to a rating in excess of 30 percent for bronchial asthma and a rating in excess of 10 percent for status post hyperextension of the left thumb with degenerative changes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied the Veteran's claims in a July 2011 rating decision.  The Veteran thereafter appealed.

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

Here, in a written statement received in May 2012, the Veteran expressed his desire to withdraw any appeal to the Board.  He specifically said that he did not need a Board decision, and he indicated that there was no need to appeal anything.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Veteran has withdrawn from appeal his claims for entitlement to higher ratings, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veterans' claims, and they must be dismissed.


ORDER

The claim of entitlement to a rating in excess of 30 percent for bronchial asthma is dismissed.  

The claim of entitlement to a rating in excess of 10 percent for status post hyperextension of the left thumb with degenerative changes is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


